DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,987,177. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is identical to claim 1 of US 10,987,177, except claim 1 of US 10,987,177 contains the limitation “such that the rotary input is configured to rotate during jaw closure”.  Claims 2-13 of the instant application are identical to claims 2-13 of US 10,987,177.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hooven (US 5,667,517).

Regarding claim 1, Hooven discloses a surgical tool (Fig. 1), comprising:
a housing (Fig. 2, item 40);
an elongate shaft (Fig. 2, item 41) extending distally from the housing and having an end effector (Fig. 2, item 42) with opposed jaws on a distal end thereof;
a transmission shaft (Fig. 3, item 47, 61) disposed within the housing and movable between a first position (Col. 5, lines 9-54, first position of transmission shaft 47, 61 is position in which closure nut 77 is engaged to close jaws), in which the transmission shaft is configured to be rotated by a rotary input to cause the opposed jaws to move between open and closed positions (Col. 5, lines 9-54), and a second position (Col. 6, lines 9-48, second position of transmission shaft 47, 61 is position in which firing nut 86 is engaged to fire staples), in which the transmission shaft is configured to be rotated by the rotary input to cause at least one of articulation of the end effector and firing of at least one staple from the end effector (Col. 6, lines 9-48).

Regarding claim 3, Hooven discloses the surgical tool wherein the transmission shaft couples to a first coupling feature (Fig. 6, item 77) when in the first position to thereby allow rotation of the transmission shaft to actuate a clamping assembly (Fig. 6, item 77, 79), actuation of the clamping assembly causing the opposed jaws to move between the open and closed positions (Col. 5, lines 9-54).

Regarding claim 4, Hooven discloses the surgical tool wherein the transmission shaft uncouples from the first coupling feature (Col. 6, lines 9-48) and couples to a second coupling feature (Fig. 6, item 86) when in the second position to thereby allow rotation of the transmission shaft (Col. 6, lines 9-48) to cause at least one of articulation of the end effector and firing of at least one staple from the end effector (Col. 6, lines 9-48).

Regarding claim 6, Hooven discloses the surgical tool wherein the clamping assembly is coupled between the transmission shaft and the end effector (Col. 5, lines 9-54), the clamping assembly including a closure tube (Fig. 6, item 77) configured to translate longitudinally along the elongate shaft (Col. 5, lines 9-54) to open and close the jaws when the transmission shaft is rotated in the first position (Col. 5, lines 9-54).

Regarding claim 8, Hooven discloses the surgical tool further comprising a firing assembly (Fig. 6, item 86, 84, 82) coupled between the transmission shaft and the end effector, the firing assembly including a knife assembly (Fig. 6, item 82) configured to translate longitudinally through the opposed jaws when the transmission shaft is rotated in the second position (Col. 6, lines 9-48).

Allowable Subject Matter
Claims 2, 5, 7, 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if double patenting rejection is overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 14-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 2, the prior art of record fails to disclose, teach, or fairly suggest a surgical tool comprising a transmission shaft movable between a first position in which a rotary input rotates the transmission shaft to open and close the opposed jaws and a second position in which the rotary input rotates to articulate the end effector or fire at least one staple from the end effector, wherein the transmission shaft is configured to move between the first position and the second position in response to linear movement of a linear input. The prior art of record that comes closest to teaching these limitations is Leimbach (US 2014/0263541), Bryant (US 8,292,150), Zemlok (US 2008/0255413), and Hooven (US 5,667,517).  Leimbach, Bryant, Zemlok, and Hooven fail to teach a surgical tool comprising a transmission shaft movable between a first position in which a rotary input rotates the transmission shaft to open and close the opposed jaws and a second position in which the rotary input rotates to articulate the end effector or fire at least one staple from the end effector, wherein the transmission shaft is configured to move between the first position and the second position in response to linear movement of a linear input.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.

Regarding claim 5, the prior art of record fails to disclose, teach, or fairly suggest a surgical tool comprising a transmission shaft movable between a first position in which a rotary input rotates the transmission shaft to open and close the opposed jaws and a second position in which the rotary input rotates to articulate the end effector or fire at least one staple from the end effector, further comprising a shifter coupled to the transmission shaft and configured to be translated by a linear input to effect linear translation of the transmission shaft between the first position and the second position. The prior art of record that comes closest to teaching these limitations is Leimbach (US 2014/0263541), Bryant (US 8,292,150), Zemlok (US 2008/0255413), and Hooven (US 5,667,517).  Leimbach, Bryant, Zemlok, and Hooven fail to teach a surgical tool comprising a transmission shaft movable between a first position in which a rotary input rotates the transmission shaft to open and close the opposed jaws and a second position in which the rotary input rotates to articulate the end effector or fire at least one staple from the end effector, further comprising a shifter coupled to the transmission shaft and configured to be translated by a linear input to effect linear translation of the transmission shaft between the first position and the second position.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.

Regarding claim 7, the prior art of record fails to disclose, teach, or fairly suggest a surgical tool comprising a transmission shaft movable between a first position in which a rotary input rotates the transmission shaft to open and close the opposed jaws and a second position in which the rotary input rotates to articulate the end effector or fire at least one staple from the end effector, further comprising a first gear disposed along the transmission shaft and configured to rotate with the transmission shaft when the transmission shaft is in the first position; and a second gear engaged with the first gear such that the second gear rotates when the first gear rotates, the second gear including a thru-hole having inner threads that engage outer threads on a proximal end of the closure tube thereby translating the closure tube when the second gear rotates. The prior art of record that comes closest to teaching these limitations is Leimbach (US 2014/0263541), Bryant (US 8,292,150), Zemlok (US 2008/0255413), and Hooven (US 5,667,517).  Leimbach, Bryant, Zemlok, and Hooven fail to teach a surgical tool comprising a transmission shaft movable between a first position in which a rotary input rotates the transmission shaft to open and close the opposed jaws and a second position in which the rotary input rotates to articulate the end effector or fire at least one staple from the end effector, further comprising a first gear disposed along the transmission shaft and configured to rotate with the transmission shaft when the transmission shaft is in the first position; and a second gear engaged with the first gear such that the second gear rotates when the first gear rotates, the second gear including a thru-hole having inner threads that engage outer threads on a proximal end of the closure tube thereby translating the closure tube when the second gear rotates.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.

Regarding claim 9, the prior art of record fails to disclose, teach, or fairly suggest a surgical tool comprising a transmission shaft movable between a first position in which a rotary input rotates the transmission shaft to open and close the opposed jaws and a second position in which the rotary input rotates to articulate the end effector or fire at least one staple from the end effector, and a firing assembly comprising a worm gear disposed along the transmission shaft and configured to rotate with the transmission shaft when the transmission shaft is in the second position; a pinion gear coupled to the worm gear such that rotation of the worm gear causes the pinion gear to rotate; a rack that is longitudinally translatable relative to the housing to cause corresponding longitudinal translation of the knife assembly through the opposed jaws; and a crossover gear that is coupled between the pinion gear and the rack such that the crossover gear rotates as a result of the pinion gear rotating thereby causing longitudinal translation of the rack. The prior art of record that comes closest to teaching these limitations is Leimbach (US 2014/0263541), Bryant (US 8,292,150), Zemlok (US 2008/0255413), and Hooven (US 5,667,517).  Leimbach, Bryant, Zemlok, and Hooven fail to teach a surgical tool comprising a transmission shaft movable between a first position in which a rotary input rotates the transmission shaft to open and close the opposed jaws and a second position in which the rotary input rotates to articulate the end effector or fire at least one staple from the end effector, and a firing assembly comprising a worm gear disposed along the transmission shaft and configured to rotate with the transmission shaft when the transmission shaft is in the second position; a pinion gear coupled to the worm gear such that rotation of the worm gear causes the pinion gear to rotate; a rack that is longitudinally translatable relative to the housing to cause corresponding longitudinal translation of the knife assembly through the opposed jaws; and a crossover gear that is coupled between the pinion gear and the rack such that the crossover gear rotates as a result of the pinion gear rotating thereby causing longitudinal translation of the rack.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.
Regarding claims 10-12, claims 10-12 would be allowable because claims 10-12 contain the allowable subject matter of claim 9.

Regarding claim 13, the prior art of record fails to disclose, teach, or fairly suggest a surgical tool comprising a transmission shaft movable between a first position in which a rotary input rotates the transmission shaft to open and close the opposed jaws and a second position in which the rotary input rotates to articulate the end effector or fire at least one staple from the end effector, further comprising a roll assembly configured to rotate the end effector about a longitudinal axis of the shaft, the roll assembly including a pulley configured to be rotated relative to the housing by a third actuation component, the pulley being coupled to the shaft such that rotation of the pulley effects rotation of the shaft. The prior art of record that comes closest to teaching these limitations is Leimbach (US 2014/0263541), Bryant (US 8,292,150), Zemlok (US 2008/0255413), and Hooven (US 5,667,517).  Leimbach, Bryant, Zemlok, and Hooven fail to teach a surgical tool comprising a transmission shaft movable between a first position in which a rotary input rotates the transmission shaft to open and close the opposed jaws and a second position in which the rotary input rotates to articulate the end effector or fire at least one staple from the end effector, further comprising a roll assembly configured to rotate the end effector about a longitudinal axis of the shaft, the roll assembly including a pulley configured to be rotated relative to the housing by a third actuation component, the pulley being coupled to the shaft such that rotation of the pulley effects rotation of the shaft.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.


Regarding claim 14, the prior art of record fails to disclose, teach, or fairly suggest a surgical tool comprising a housing; an elongate shaft; a transmission shaft including a first part configured to be rotated by a first rotary input to cause at least one of the elongate shaft and the end effector to rotate, the transmission shaft including a second part configured to be rotated by the first rotary input to fire the end effector; a rack assembly disposed within the housing and longitudinally movable between a first position, in which a first engagement feature of the rack assembly is engaged with the first part of the transmission shaft thereby allowing rotation of the first rotary input to rotate the first part of the transmission shaft, and a second position, in which a second engagement feature of the rack assembly is engaged with the second part of the transmission shaft thereby allowing rotation of the first rotary input to rotate the second part of the transmission shaft; and a clamping assembly configured to be rotated by a second rotary input to cause the opposed jaws to move between open and closed positions, wherein the clamping assembly is coupled to the rack assembly and causes the rack assembly to move between the first and second positions when the jaws are moved between open and closed positions.  The prior art of record that comes closest to teaching these limitations is Leimbach (US 2014/0263541), Timm (US 2012/0132450), and Burbank (US 8,876,857).  Leimbach, Timm, and Burbank teach a surgical tool comprising a housing; an elongate shaft; and a transmission shaft.  However, Leimbach, Timm, and Burbank fail to teach the transmission shaft including a first part configured to be rotated by a first rotary input to cause at least one of the elongate shaft and the end effector to rotate, the transmission shaft including a second part configured to be rotated by the first rotary input to fire the end effector; a rack assembly disposed within the housing and longitudinally movable between a first position, in which a first engagement feature of the rack assembly is engaged with the first part of the transmission shaft thereby allowing rotation of the first rotary input to rotate the first part of the transmission shaft, and a second position, in which a second engagement feature of the rack assembly is engaged with the second part of the transmission shaft thereby allowing rotation of the first rotary input to rotate the second part of the transmission shaft; and a clamping assembly configured to be rotated by a second rotary input to cause the opposed jaws to move between open and closed positions, wherein the clamping assembly is coupled to the rack assembly and causes the rack assembly to move between the first and second positions when the jaws are moved between open and closed positions.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.
Regarding claims 15-18, claims 15-18 would be allowable because claims 15-18 contain the allowable subject matter of claim 14.

Regarding claim 19, the prior art of record fails to disclose, teach, or fairly suggest a surgical method, comprising: activating a rotary input to rotate a transmission shaft in a first position, rotation of the transmission shafting causing opposed jaws of an end effector coupled thereto to move between open and closed positions; activating a linear input to translate a shifter thereby moving the transmission shaft from the first position to a second position; and activating the rotary input to rotate the transmission shaft in the second position, rotation of the transmission shaft in the second position causing articulation of the end effector when the opposed jaws are in the open position, and rotation of the transmission shaft in the second position advancing a knife assembly through the opposed jaws of the end effector when the opposed jaws are in the closed position.  The prior art of record that comes closest to teaching these limitations is Leimbach (US 2014/0263541), Timm (US 2012/0132450), and Burbank (US 8,876,857).  Leimbach, Timm, and Burbank all fail to teach a surgical method, comprising: activating a rotary input to rotate a transmission shaft in a first position, rotation of the transmission shafting causing opposed jaws of an end effector coupled thereto to move between open and closed positions; activating a linear input to translate a shifter thereby moving the transmission shaft from the first position to a second position; and activating the rotary input to rotate the transmission shaft in the second position, rotation of the transmission shaft in the second position causing articulation of the end effector when the opposed jaws are in the open position, and rotation of the transmission shaft in the second position advancing a knife assembly through the opposed jaws of the end effector when the opposed jaws are in the closed position.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.

Regarding claim 20, the prior art of record fails to disclose, teach, or fairly suggest a surgical method, comprising: rotating a closure gear to translate a closure tube thereby causing opposed jaws of an end effector positioned at a distal end of an elongate shaft of a surgical tool to move between open and closed positions; rotating a transmission shaft with a rack assembly coupled to the transmission shaft being in a first position thereby causing the elongate shaft to rotate; moving the rack assembly into a second position; and rotating the transmission shaft with the rack assembly in the second position thereby causing a knife assembly to advance through the opposed jaws of the end effector.  The prior art of record that comes closest to teaching these limitations is Leimbach (US 2014/0263541), Timm (US 2012/0132450), and Burbank (US 8,876,857).  Leimbach, Timm, and Burbank all fail to teach a surgical method, comprising: rotating a closure gear to translate a closure tube thereby causing opposed jaws of an end effector positioned at a distal end of an elongate shaft of a surgical tool to move between open and closed positions; rotating a transmission shaft with a rack assembly coupled to the transmission shaft being in a first position thereby causing the elongate shaft to rotate; moving the rack assembly into a second position; and rotating the transmission shaft with the rack assembly in the second position thereby causing a knife assembly to advance through the opposed jaws of the end effector.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731